—Appeal from an order of Family Court, Monroe County (Donofrio, J.), entered December 17, 2001, which adjudged that respondent is a person in need of supervision and placed respondent in the custody of petitioner for placement at Hopevale for a period of up to 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court did not abuse its discretion in placing respondent in the custody of petitioner for placement at a particular residential treatment facility for a period of up to 12 months. The determination that such placement is in respondent’s best interests is fully supported by the record (see Matter of Samantha T., 296 AD2d 869; Matter of Latoya S., 231 AD2d 844; Matter of Tynisah S., 201 AD2d 958; Matter of April FF., 195 AD2d 860, 860-861). Present — Pine, J.P., Hayes, Hurlbutt, Kehoe and Burns, JJ.